Exhibit 10.4
 
Summary of Comprehensive Credit Facility Agreement entered into between Shenzhen
BAK Battery Co., Ltd and Shenzhen Branch, China Construction Bank on February
14, 2007.


Summary of main contents:
 
·
Contract number: No. Jie 2006 Zong 1279042

   

·
Maximum amount for credit facilities to be provided: RMB 150 million;

   

·
Loan term: tweleve months after the signature of the agreement;

   

·
Interest rate of loan equals to the benchmark rate issued by the People’s Bank
of China at the time each loan agreement/contract is signed; the interest shall
be calculated on a daily basis, and is payable on the expiry date of the
principal;

   

·
Adjustment of credit can be made by the Creditor under the any of the following:

   

·
Breach of contract penalty: cancellation or reduction of unused credit and loan
term; demand prepayment of principal and interest before maturity; publicize the
breach of the Company; deduct the loan payment from the Company’s other accounts
at the Creditor and its affiliates; demand additional guaranty, or take other
measures that is necessary to secure the Creditor’s rights; enforcement of
guaranty right; termination of the contract; compensation for the Creditor’s
expenses incurred due to the Company’s breach of the contract; other measures.

   

·
Special terms: During the term of this agreement, the Creditor is eligible to
terminate the contract if the Company’s liabilities exceed 65% of its assets or
its current ratio is less than 1; in the event the company uses the trust
receipt facility to transact the foreign business, the applicable interest rate
should be LIBOR +60BPS of the same period.



Headlines of articles omitted:
 
·
Definition

   

·
Use of Credit

   

·
Guaranty

   

·
Repayment

   

·
Rights and Obligations of the contractor

   

·
Engaging bank

   

·
Reserve of the Creditor’s Right

   

·
Notice

   

·
Applicable law and disputes settlement

   

·
Effectiveness

   

·
Miscellaneous

   

·
Statement


--------------------------------------------------------------------------------

 